Citation Nr: 1143971	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a left shoulder disability, rated as noncompensably disabling as of July 3, 1999; as 10 percent disabling as of June 14, 2006; and as 20 percent disabling since July 12, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.      

The Board notes that in the original rating decision, the Veteran was assigned a noncompensable rating for his left shoulder disability, effective July 3, 1999.  A subsequent rating decision increased the disability rating for a left shoulder disability from 0 percent to 10 percent, effective June 14, 2006, and from 10 percent to 20 percent, effective July 12, 2007.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from July 3, 1999 to June 14, 2006, the Veteran's left shoulder disability was manifested by no more than periodic pain.  There was no evidence of any limitation of motion, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, malunion or nonunion of the clavicle or scapula, ankylosis, or neurological impairment.  There was no X-ray evidence of arthritis.     

2.  For the period from June 14, 2006 to July 12, 2007, the Veteran's left shoulder disability was manifested by no more than periodic pain and about 15 percent limitation of function.  There was no evidence of any limitation of motion at shoulder level or midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, malunion or nonunion of the clavicle or scapula, ankylosis, or neurological impairment.  There was no X-ray evidence of arthritis.     

3.  For the period since July 12, 2007, the Veteran's left shoulder disability has been manifested by no more than pain and slight limitation of motion in abduction.  There is no evidence of limitation of motion to 25 degrees from the side, ankylosis, fibrous union, nonunion, loss of head of humerus, or neurological impairment.  There is no X-ray evidence of arthritis.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a left shoulder disability have not been met from July 3, 1999 to June 14, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2011).  

2.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met from June 14, 2006 to July 12, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2011).

3.  The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met since July 12, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2003 and February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.    38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, limited movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f)  pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would not be compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  The criteria for rating traumatic arthritis direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Service treatment records and VA examinations show that the Veteran is right-handed.  Therefore, his left shoulder and arm will be evaluated under the criteria for the nondominant or minor arm categories.  38 C.F.R. § 4.69 (2011).

With regard to the Veteran's left shoulder disability, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Thus, the criteria pertaining to this disability are not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).

Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

The Veteran has been awarded disability ratings for his left shoulder disability on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011), which provides for limitation of motion of the arm.  The regulatory criteria in Diagnostic Code 5202 for other impairment of the humerus, and the regulatory criteria in Diagnostic Code 5203 for impairment of the clavicle or scapula, are also potentially applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2011).


July 3, 1999 to June 14, 2006

The Veteran's left shoulder disability was rated as 0 percent disabling from July 3, 1999 to June 14, 2006.  

On VA examination in May 2000, the Veteran provided a history of left shoulder pain that he had experienced intermittently since service.  He described the pain as being a sharp and searing pain that came on periodically and was increased by lifting anything overhead that weighed more than 50 pounds.  Raising the left arm did not appear to bother the Veteran.  He stated that he got some relief by resting the arm and maintained that he usually did not take any medication.  He complained that his shoulder pain occurred two to three times a week.  He reported that the pain had worsened since 1995 and that severe pain could last for about an hour while low grade pain could last for the entire day.  The Veteran denied that normal repetitive daily use of the left shoulder resulted in weakness, incoordination, pain, or increased pain.  He also indicated that he did not periodically experience prolonged flare-ups in the left shoulder that resulted in significant reduction of functional ability for more than just a brief period of time.  Examination revealed no swelling, tenderness, or deformity in the left shoulder.  Range of motion testing showed 180 degrees on elevation and abduction with no associated pain, and 90 degrees on external and internal rotation with no associated pain.  Strength was within normal limits.  There was no additional loss of range of motion because of impaired endurance, weakness, or incoordination.  An x-ray of the shoulder was within normal limits.  Neurological system was unremarkable.  The diagnosis was left shoulder strain with no limitation of motion.  

A June 5, 2006 ultrasound of the Veteran's shoulders revealed bilateral changes of subacromial/subdeltoid bursitis causing abduction impingement.  

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  

The evidence does not show any episodes of dislocation of the scapulohumeral joint or malunion of the humeral head with moderate or marked deformity.  Specifically, the May 2000 VA examination found no evidence of any malunion of the humeral head or episodes of dislocation of the scapulohumeral joint.  Therefore, a rating in excess of 0 percent under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  The evidence of record did not show any malunion or nonunion of the clavicle or scapula.  Therefore, the Veteran is not entitled to a higher rating under the diagnostic code pertaining to impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Therefore, the regulatory criteria in Diagnostic Code 5201, the diagnostic code for limitation of motion of the arm, are applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The medical evidence of record does not reflect that motion of the Veteran's left arm is limited to shoulder level or midway between the side and shoulder level.  At the May 2000 VA examination, range of motion testing revealed 180 degrees on elevation and abduction and 90 degrees on external and internal rotation with no associated pain.  There was no additional loss of range of motion because of impaired endurance, weakness, or incoordination.  For VA compensation purposes, normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  Even taking into account the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), the physical findings do not show that the Veteran's forward flexion and abduction were limited to shoulder level or midway between the side and shoulder level.  Thus, because the evidence shows that the Veteran had no limitation of motion in the left arm, an increased rating is not warranted under Diagnostic Code 5201.    

With respect to arthritis of the left shoulder, the evidence indicates that there was no x-ray evidence of left shoulder arthritis, nor was there any limitation of motion that was noncompensable.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.    
  
Regarding any neurological manifestations of the Veteran's left shoulder disability, the Veteran's neurological examination at his May 2000 VA examination was normal, and he made no neurological complaints related to his left shoulder disability.  As the objective medical evidence does not support a conclusion that the Veteran has significant radiculopathy or any other neurological symptoms amounting to any incomplete paralysis of any nerves, no additional rating for neurological impairment is warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's left shoulder disability did not warrant a rating in excess of 0 percent under the relevant diagnostic codes for the period under consideration.  The Board finds that the Veteran is not entitled to a separate neurological rating for his left shoulder disability, as there is no objective evidence of any neurological manifestations.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

June 14, 2006 to July 12, 2007

The Veteran's left shoulder disability was rated as 10 percent disabling from June 14, 2006 to July 12, 2007.  

In a June 14, 2006 letter, the Veteran's private physician reported that the Veteran had ongoing subacromial bursitis in the left shoulder, which had been demonstrated radiologically.  The physician explained that the bursitis caused pain and discomfort in the area of the Veteran's left shoulder.  He estimated that the current impairment in the left shoulder was a 15 percent loss of shoulder function.  

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  

The evidence does not show any episodes of dislocation of the scapulohumeral joint or malunion of the humeral head with moderate or marked deformity.  Specifically, the June 2006 letter from the Veteran's private physician did not report any evidence of malunion of the humeral head or episodes of dislocation of the scapulohumeral joint.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  The evidence of record did not show any malunion or nonunion of the clavicle or scapula.  Therefore, the Veteran is not entitled to a higher rating under the diagnostic code pertaining to impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Therefore, the regulatory criteria in Diagnostic Code 5201, the diagnostic code for limitation of motion of the arm, are applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The medical evidence of record does not reflect that motion of the Veteran's left arm was limited to shoulder level or midway between the side and shoulder level.  The June 2006 private physician indicated that the Veteran had about 15 percent loss of shoulder function, which would be approximately 153 degrees.  For VA compensation purposes, normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  Even taking into account the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), the physical findings do not show that the Veteran's forward flexion and abduction were limited to shoulder level or midway between the side and shoulder level.  Thus, because the Veteran's limitation of motion in the left arm did not meet the criteria for a 20 percent rating, an increased rating is not warranted under Diagnostic Code 5201.    

With respect to arthritis of the left shoulder, there is no X-ray evidence of arthritis in the left shoulder, and the Veteran is already in receipt of a compensable rating under a limitation of motion code for the period under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
  
Regarding any neurological manifestations of the Veteran's left shoulder disability, as the objective medical evidence does not support a conclusion that the Veteran has significant radiculopathy or any other neurological symptoms amounting to any incomplete paralysis of any nerves, no additional rating for neurological impairment is warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's left shoulder disability did not warrant a rating in excess of 10 percent under the relevant diagnostic codes for the period under consideration.  The Board finds that the Veteran is not entitled to a separate neurological rating for his left shoulder disability, as there is no objective evidence of any neurological manifestations.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

July 12, 2007 to Present

The Veteran's left shoulder disability has been rated as 20 percent disabling since July 12, 2007.

A July 16, 2007 fluoroscopy and computed tomography arthrogram of the left shoulder was normal with no evidence of subluxation or an unstable shoulder.  There were normal articular labra.  

On VA examination in July 2007, the Veteran complained that since he injured his left shoulder during service, his symptoms had progressively worsened from having no symptoms at all to occasional discomfort in the shoulder to a constant background ache with sharp exacerbations of pain.  He reported that his left shoulder was uncomfortable when used above shoulder level.  He stated that he avoided lifting weights above chest level for fear of dropping them if they are heavy and also due to the discomfort associated with lifting them that high.  He maintained that he could comfortably manage activities at bench level, particularly if his shoulder was stabilized by his upper arm being pressed against his body.  He indicated that there was pain in his left shoulder when lifting with his arm away from the side of his body in the positions of abduction and flexion of the left shoulder.  He reported that he was disturbed at night with left shoulder pain about two or three times weekly with a change in position when sleeping.  

Examination revealed that the examiner felt that he could anteriorly subluxate the head of the left humerus, which caused the Veteran discomfort in the shoulder.  Range of motion testing of the left shoulder was measured three times.  The Veteran had 170 degrees abduction on all three occasions, with pain starting at 85 degrees the first time and pain starting at 90 degrees the next two times; 180 degrees flexion on all three occasions, with pain starting at 95 degrees the first two times and pain starting at 100 degrees the last time; 90 degrees internal and external rotation; and 30 degrees extension.  The examiner noted that a June 2006 x-ray showed no bony deformity, but that an ultrasound examination revealed a subacromial/subdeltoid bursitis with impingement on abduction in both shoulders.  A July 2007 screening of the left shoulder with and without intra-articular contrast did not demonstrate any left shoulder instability.  The examiner diagnosed the Veteran with left shoulder impingement, which has limited his capacity to comfortably use both arms, especially using his left arm above shoulder level.  He suspected anterior subluxation of the left shoulder, but this was not confirmed by screening of the shoulder with and without intra-articular contrast.  The examiner found that the Veteran had almost a full range of abduction as well as a full range of flexion, internal and external rotation, and extension of the left shoulder, but there was pain above 90 degrees in abduction and flexion.  

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  

The evidence does not show fibrous union, false flail joint, or flail shoulder.  Specifically, the July 2007 VA examination found no evidence of any impairment of the humerus.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5203 provides for a maximum 20 percent rating for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  The maximum rating for impairment of the clavicle or scapula is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Therefore, because the Veteran's left shoulder disability has already been awarded the maximum rating under Diagnostic Code 5203, he is not entitled to a rating higher than 20 percent under the diagnostic code pertaining to impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Therefore, the regulatory criteria in Diagnostic Code 5201, the diagnostic code for limitation of motion of the arm, are applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The medical evidence of record does not reflect that motion of the Veteran's left arm is limited to 25 degrees from the side.  Range of motion testing at the July 2007 VA examination showed 170 degrees abduction, 180 degrees flexion, 90 degrees internal and external rotation, and 30 degrees extension.  The examiner noted that although the Veteran had pain above 90 degrees in abduction and flexion, his left shoulder had almost a full range of abduction as well as a full range of flexion, internal and external rotation, and extension.  For VA compensation purposes, normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  Even taking into account the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), the physical findings do not show that the Veteran's forward flexion and abduction were limited to 25 degrees from the side.  In fact, with the exception of a slight decrease in abduction, the Veteran had full range of motion in his left shoulder.  Thus, because the evidence most nearly approximates a 20 percent disability rating under Diagnostic Code 5201, an increased rating is not warranted under that diagnostic code.    

With respect to arthritis of the left shoulder, there is no X-ray evidence of arthritis in the left shoulder, and the Veteran is already in receipt of a rating in excess of 10 percent under a limitation of motion code for the period under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
  
Regarding any neurological manifestations of the Veteran's left shoulder disability, as the objective medical evidence does not support a conclusion that the Veteran has significant radiculopathy or any other neurological symptoms amounting to any incomplete paralysis of any nerves, no additional rating for neurological impairment is warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's left shoulder disability does not warrant a rating in excess of 20 percent under the relevant diagnostic codes for the period under consideration.  The Board finds that the Veteran is not entitled to a separate neurological rating for his left shoulder disability, as there is no objective evidence of any neurological manifestations.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected left shoulder disability is accounted for in Diagnostic Codes 5003, 5201, 5202, and 5203.  The Board finds that the assigned disability ratings adequately address the Veteran's symptoms of his left shoulder disability.  Higher ratings than the assigned ratings are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.  





ORDER

An initial rating in excess of 0 percent for a left shoulder disability from July 3, 1999 to June 14, 2006 is denied.  

An initial rating in excess of 10 percent for a left shoulder disability from June 14, 2006 to July 12, 2007 is denied.  

An initial rating in excess of 20 percent for a left shoulder disability since July 12, 2007 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


